UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted May 3, 2006*
                                     Decided May 4, 2006


                                               Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

No. 05-4032                                                     Appeal from the United
                                                                States District Court for the
LISA A. LUCAS,                                                  Northern District of Indi-
      Plaintiff-Appellant,                                      ana, Hammond Division.
               v.
                                                                No. 2:04-CV-188
THE METHODIST HOSPITALS, INC.,                                  Rudy Lozano, Judge.
     Defendant-Appellee.


                                               Order

   Lisa Lucas contends that her former employer violated the Americans with Dis-
abilities Act when it did not find a new position for her after a reorganization abol-
ished her old job. The district court granted summary judgment for the employer
after concluding that the record would not permit a reasonable factfinder to infer
that Lucas is disabled within the ADA’s meaning.

   Lucas worked as a registered nurse at Methodist Hospital from 1990 through
2003. During that time she suffered six injuries (two on the job, four in automobiles)
that reduced her ability to bend, kneel, climb ladders, or lift heavy weights. These
limitations did not stop Lucas from performing her job as a nurse. But in September


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 05-4032                                                                      Page 2


2003 the Hospital closed the department in which she had been working and told all
of its employees that they would be laid off unless they found positions in other de-
partments. Lucas applied for a job as a “care coordinator.” During an interview, one
of the Hospital’s managers asked Lucas about her physical limitations and, when
told what they are, remarked: “Well, I don’t know if I can accommodate those re-
strictions.” This comment forms the basis of Lucas’s contention that the Hospital
engaged in disability discrimination when it did not hire her for this position.

    On appeal Lucas does not contend that she is unable to perform any particular
“major life activity.” Her four-page brief is short on specifics and omits the narrative
and argument required of appellate litigants, making it hard to determine just
where she contends the district judge went wrong. See Fed. R. App. 28(a); Circuit
Rule 28(a), (c). We could have deemed all arguments forfeited but have endeavored
to understand those to which the brief alludes.

    Lucas maintains that the Hospital gave her a pass to use parking spaces re-
served for disabled employees, which might show that it regarded her as disabled—
one of the three statutory ways to qualify, see 42 U.S.C. §12102(2)—but no evidence
to this effect is in the record. (Lucas blames her lawyer, but the acts of counsel in
civil litigation are imputed to the client and do not justify a second opportunity to
proceed against the original adversary. Pioneer Investment Services Co. v. Bruns-
wick Associates Limited Partnership, 507 U.S. 380, 396–97 (1993). The remedy for
any deficient performance is malpractice litigation against the lawyer.) She also
contends that the Social Security Administration’s award of disability benefits
proves her status as “disabled” under the ADA, but that decision too is not in the
record (it was made after the district court entered final judgment) and would not
be conclusive if it were, for the standards under the ADA and the Social Security
Act differ. See Cleveland v. Policy Management Systems Corp., 526 U.S. 795 (1999).

    We may assume that the supervisor’s comments during the interview for the
care-coordinator position show that the Hospital regarded Lucas as physically un-
able to do that job even with accommodations. Still, inability to perform one job does
not show either actual disability or the regarded-as variant. See Toyota Motor, Inc.
v. Williams, 534 U.S. 184 (2002). Methodist Hospital obviously did not deem Lucas
unable to perform all jobs; it had employed her for many years after her accidents.
Proof that she was unable (actually, or so regarded in error) to perform a particular
job does not bring a person within the statute, as Toyota and other decisions hold.
Many people with back problems continue working, as Lucas herself did until 2003.
Lucas has not demonstrated that she is unable to perform any major life activity,
such as caring for herself or performing manual tasks in general. Summary judg-
ment therefore was appropriate.

                                                                             AFFIRMED